DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 2nd, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see Page 8, filed April 2nd, 2021, with respect to drawing objections have been fully considered and are persuasive.  The objections to the drawings has been withdrawn. 
Applicant's arguments, see pages 8-11, filed April 2nd, 2021 with respect to 103 rejections have been fully considered but they are not persuasive. 
In regards to the argument of claim 1 that Takehiko and Akinori contradict each other and that the combination of these references would render the combination unsatisfactory for its intended purpose, the examiner respectfully disagrees.  Akinori teaches of improvements to the control of a gear when an actuator is causing it to vibrate, as it is stated that “the rotational speed of the gear or the shaft actuates the actuator only when the load in the rotational direction acting on the gear shaft or/and greater than a predetermined value or at a low rotation than a predetermined speed by making, can save energy for operating the actuator, rather than to vibrate the shaft at all times (Page 2 Para 11).”  Therefore, the disclosure of Akinori does not teach away from Takehiko, as constant vibrating approach disclosed by Takehiko could be modified to save energy for operating the actuator to preserve the 
In regards to the argument of claim 12 that the limitation of “the actuation system further includes a sensor and the sensor is configured to: (1) provide the first input when an occupant is on the vehicle seat and (2) provide the second input when the vehicle seat has no occupant thereon” is not taught by Frye in view of Takehiko further in view of Akinori, the examiner respectfully disagrees.  In regards to the argument that Akinori teaches the opposite of the limitation, it is noted that Akinori does discuss the vibration of the shaft being only completed when the rotational load is large.  However, this is in regards to rotational load, which is not directly related the presence of an occupant, nor is it based on the sensor output that indicates the presence of an occupant.  This rotational load could be effected by other parameters or inputs of the machine, based on the output of a sensor or other means.  Therefore, Akinori does not teach away from this limitation.  Additionally, Frye teaches of this limitation, as Frye teaches of determining if a vehicle seat is occupied, and it generates a first or second output depending on if the seat is occupied (Fig 6 Part 1012, Para 0057).  A detailed rejection follows below.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frye et al. (US 2016/0280094; hereinafter Frye; previously of record) in view of Takehiko (JP 5716413; already of record in IDS; see foreign reference from September 5th, 2018 for translation) and further in view of nd, 2021 for translation).  
In regards to claim 1, Frye discloses an actuation system for a vehicle seat (Para 0045, Fig 1 Part 110), the actuation system comprising 
a housing (Fig. 11, Bracket 218; i.e., Brackets 218 and 219 are shown to be separated into halves 254 and 255), 
a gear system located in the housing comprising one or more gears coupled together (Fig 11 Part 220, Para 0076).  
However, Frye does not teach of an efficiency switch coupled to the housing and configured to be switched from an inactive state in which the one or more gears move in response to a first input with a first actuation efficiency to an active state in which the one or more gears move in response to a second input with a second actuation efficiency that is greater than the first actuation efficiency, and 
wherein the efficiency switch includes a driver configured to apply sound vibrations to the one or more gears to cause friction between the one or more gears to be minimized when the efficiency switch is in the active state.

Takehiko, in the same fields of endeavor, teaches of an efficiency switch coupled to the housing and configured to be switched from an inactive state … to an active state in which the one or more gears move in response to a second input with a second actuation efficiency that is greater than the first actuation efficiency (Page 3, Para 0011-0012, Vibration Device 21, i.e., a drive source is activated to drive the Worm Wheel 12 and rotate Worm 11 then the Vibration Device 21 is operated, causing the Piezoelectric Body 20 to vibrate at a predetermined vibration frequency, and cause the friction force between the tooth surfaces of Worm Wheel 12 and Worm 11 to become small and operate the Gear Set 10 to operate/move efficiently), and 

It would be obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle seat, as taught by Frye, to include the efficiency switch includes a driver configured to apply sound vibrations to the one or more gears to cause friction between the one or more gears to be minimized when the efficiency switch is in the active state, as taught by Takehiko, in order to reduce the frictional force required between the gears and improve the efficiency (Takehiko Page 2 Para 0003).
However, Takehiko does not specifically teach of … an inactive state in which the one or more gears move in response to a first input with a first actuation efficiency…

	Akinori, in the same field of endeavor, teaches of … an inactive state in which the one or more gears move in response to a first input with a first actuation efficiency (Page 7 Para 0003, i.e., The electronic control unit 80 supplies the applied voltage to the actuators 61A and 61B only when it corresponds to the calculated rotational speed of the input shaft 10 and/or the magnitude of the rotational load on the input shaft 10, meaning that the transmission input shaft, fitted with a gear, and meshed with an output shaft, also fitted with a gear, can move in response to a first input/force even if the vibrating actuators 61A and 61B are not engaged/vibrating; Examiner interprets the electronic control unit to have the ability to enable the piezoelectric actuators when a first input/force is above a pre-programmed load threshold. Thus, Akinori teaches an inactive state, where the gears may move in response to a first input, and where the electronic control unit is programmed to engage or not engage vibrating actuators 61A/61B until a pre-programmed load/force/input threshold is crossed, where this 
It would be obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle seat actuation system, as taught by Frye in view of Takehiko, to include an inactive state in which the one or more gears move in response to a first input with a first actuation efficiency, as taught by Akinori, in order to save energy for operating the actuator rather than constantly vibrating the shaft when the gears are in motion (Akinori Page 2 Para 0011).
In regards to claim 2, Frye in view of Takehiko, further in view of Akinori teaches of the actuation system of claim 1, further comprising a second housing (Frye Fig. 11, Bracket 219; i.e., Brackets 218 and 219 are shown to be separated into halves 254 and 255) and a second gear system located in the second housing (Frye Fig. 11, Worm Gear Set 221) and the efficiency switch is coupled to both the gear system and the second gear system to cause both the gear system and the second gear system to have the second actuation efficiency when the efficiency switch is in the active state (Takehiko Page 3, Para 0011-0012, i.e., a drive source is activated to drive the Worm Wheel 12 and rotate Worm 11 then the Vibration Device 21 is operated, causing the Piezoelectric Body 20 to vibrate at a predetermined vibration frequency, and cause the friction force between the tooth surfaces of Worm Wheel 12 and Worm 11 to become small and operate the Gear Set 10 to operate/move efficiently; it would be obvious to one of ordinary skill in the art of the invention to apply a vibration to a second gear system since it has been held that mere duplication of parts does not have patentable significance 2144.04 VI (B)).
The motivation of combining Frye, Takehiko, and Akinori is the same as that recited in claim 1.  
In regards to claim 3, Frye in view of Takehiko, further in view of Akinori teaches of the actuation system of claim 2, wherein the gear system and the second gear system are configured to rearrange a position of a seat bottom and a seat back of the vehicle seat (Frye Para 0003, i.e., the seat 
In regards to claim 5, Frye in view of Takehiko, further in view of Akinori teaches of the actuation system of claim 1, wherein the driver is a piezo-driver (Takehiko Page 3 Para 0007, Oscillator 24, i.e., the Oscillator 24 drives the Piezoelectric Body 20 to impart vibration).
The motivation of combining Frye, Takehiko, and Akinori is the same as that recited in claim 1.  
In regards to claim 6, Frye in view of Takehiko, further in view of Akinori teaches of the actuation system of claim 5, wherein the efficiency switch further includes a resonator arranged to extend between and interconnect the one or more gears (Takehiko Page 3 Para 0007 and 0012, Piezoelectric Body 20) and the piezo-driver to transmit the sound vibrations from the driver to the one or more gears (Takehiko Page 3 Para 0007, Oscillator 24).
The motivation of combining Frye, Takehiko, and Akinori is the same as that recited in claim 1.  
In regards to claim 7, Frye in view of Takehiko, further in view of Akinori teaches of the actuation system of claim 6, the transmitted sound vibrations are configured to elicit microscopic oscillation of elements of the one or more gears (Takehiko Page 3 Para 0007, i.e., that the Piezoelectric Body 20 imparts an excitation vibration to the meshing portion of Worm 11 and Worm Wheel 12).
The motivation of combining Frye, Takehiko, and Akinori is the same as that recited in claim 1.  
In regards to claim 8, Frye in view of Takehiko, further in view of Akinori teaches of the actuation system of claim 1, wherein a first friction is present between the one or more gears when the efficiency switch is in the active state, and a second friction, greater than the first friction, is present between the one or more gears when the efficiency switch is in the inactive state (Takehiko Page 3 Para 0011-0012, i.e., a drive source is activated to drive the Worm Wheel 12 and rotate Worm 11 then the Vibration Device 21 is operated, causing the Piezoelectric Body 20 to vibrate at a predetermined 
The motivation of combining Frye, Takehiko, and Akinori is the same as that recited in claim 1.  
In regards to claim 9, Frye in view of Takehiko, further in view of Akinori teaches of the actuation system of claim 1, a powered driver configured to power the one or more gears to change the seat position (Frye Para 0076, Motor 116).
In regards to claim 10, Frye in view of Takehiko, further in view of Akinori teaches of the actuation system of claim 9, wherein the one or more gears change the seat position at a first speed and a first power from the powered driver when the efficiency switch is in the active state and the one or more gears change the seat position at a second speed and a second power from the powered driver when the efficiency switch is in the inactive state, the second speed being less than the first speed and the second power being greater than the first power (Akinori Page 7 Para 0003, i.e., The electronic control unit 80 supplies the applied voltage to the actuators 61A and 61B only when it corresponds to the calculated rotational speed of the input shaft 10 and/or the magnitude of the load on the input shaft 10; Examiner interprets a decrease in gear friction to correspond to a decrease in required motor power, and increase in speed; Examiner interprets the electronic control unit to have the ability to enable the piezoelectric actuators when a first speed or first power is above or below a pre-programmed speed and/or load threshold).
The motivation of combining Frye, Takehiko, and Akinori is the same as that recited in claim 1.  
In regards to claim 11, Frye in view of Takehiko, further in view of Akinori teaches of the actuation system of claim 1, wherein the first input is provided in response to a first force on the vehicle seat when an occupant is present on the vehicle seat and the second input is provided in response to a second force on the vehicle seat when the vehicle seat has no occupant thereon, the second force being smaller than the first force (Frye Fig 6 Part 1012, Para 0057; where a first or second output is made 
The motivation of combining Frye, Takehiko, and Akinori is the same as that recited in claim 1.  
In regards to claim 12, the claim recites analogous limitations to the combination of claims 1, 3, and 11, and is therefore rejected on the same premise.  
In regards to claims 13-15 and 17-20, the claims recite analogous limitations to that of claims 1-3, 5-6, 8, and 10, respectively, and are therefore rejected on the same premise.  
Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frye in view of Takehiko, further in view of Akinori, as applied to claim 1 above, and further in view of Kondo et al. (US 2015/0136938; hereinafter Kondo; previously of record).
In regards to claim 4, Frye in view of Takehiko, further in view of Akinori teaches of the actuation system of claim 1.
However, Frye in view of Takehiko, further in view of Akinori do not specifically teach of vibration insulation configured to isolate the gear systems and efficiency switch from noise vibrations generated by the vehicle.
However, in the same field of endeavor, Kondo teaches of vibration insulation configured to isolate the gear systems and efficiency switch from noise vibrations generated by the vehicle (Kondo Para 0040; Vibration Isolating Block 49).
It would be obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the actuation system, as taught by Frye in view of Takehiko, further in view of Akinori, to include vibration insulation configured to isolate the gear systems and efficiency 
In regards to claim 16, the claim recites analogous limitations to claim 4, and is therefore rejected on the same premise.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        8/13/2021